Case 8:21-cv-00417-JVS-KES Document 56 Filed 07/21/21 Page 1 of 4 Page ID #:1202



    1

    2

    3

    4

    5

    6

    7

    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10     FRED HALL SHOWS, INC., a                Case No. 8:21-cv-00417-JVS-KES
          California corporation,                 Hon. James V. Selna
   11
                                     Plaintiff,
   12           vs.
                                                  ORDER TO SHOW CAUSE RE:
   13     FREDERICK BARTLETT HALL,                PRELIMINARY INJUNCTION
          an individual; KATHERINE HALL,
   14     an individual; VIRGINIA HALL, an
          individual; TIMOTHY BAKER, an
   15     individual; GARY MICHAEL
          LUM, an individual; DAVID
   16     MANDAGIE, an individual; CHAD Complaint Filed: March 4, 2021
          WOODS, an individual, and DOES Trial Date: February 1, 2022
   17     1 through 10, inclusive,
   18                             Defendants.
   19

   20
         TO: DEFENDANTS FREDERICK BARTLETT HALL, an individual;

   21
              KATHERINE HALL, an individual; VIRGINIA HALL, an individual;

   22
              TIMOTHY BAKER, an individual; GARY MICHAEL LUM, an

   23
              individual; DAVID MANDAGIE, an individual; and CHAD WOODS, an

   24
              individual, and DOES 1 through 10, inclusive:

   25
              You (and each of you) are hereby ordered to show cause on August 23,

   26
         2021 at 1:30 p.m., in Courtroom 10C, or as soon thereafter as counsel may be

   27
         heard in the courtroom of the Honorable James V. Selna, located at 411 West

   28
         Fourth Street, Santa Ana, California, 92701, and why you, your officers, your


                                                  1   TEMPORARY RESTRAINING ORDER
Case 8:21-cv-00417-JVS-KES Document 56 Filed 07/21/21 Page 2 of 4 Page ID #:1203



    1    agents, servants, employees, and attorneys, and those in active concert or
    2    participation with you or them, should not be restrained and enjoined pending
    3    trial of this action from manufacturing, selling, advertising, distributing,
    4    marketing, promoting, licensing, displaying, importing, exporting, transporting
    5    through interstate commerce or offered for sale, any products or services bearing
    6    any of the following servicemarks or trade names or any confusingly similar
    7    varieties thereof including, but not limited to: Fred Hall Shows, Fred Hall &
    8    Associates, The Ultimate Outdoor Experience, Fred Hall’s Fishing, Tackle &
    9    Boat Show, Fred Hall Fishing, Boating & Outdoor Adventures, The Hall Shows
   10    California Fishing 101, Celebrate the Passion, Nation’s #1 Fishing, Boating,
   11    International Travel Shows, Nation’s #1 Fishing, Boating, International Travel
   12    & Hunting Show!, as well as the following website and domain names:
   13    www.fred-hall.com; www.fred-hall.info.net; www.fredhall.info.org;
   14    www.fredhallshow.com; www.fredhallshow.info.net; and
   15    www.fredhallshow.info.org.
   16         In addition, you (and each of you) are hereby further ordered to show cause
   17    on the date and time first set forth above, why you, your officers, your agents,
   18    servants, employees, and attorneys, and those in active concert or participation
   19    with you or them, should not be restrained and enjoined pending trial of this
   20    action from producing or advertising, contributing, marketing, promoting,
   21    displaying, importing, exporting, transporting through interstate commerce,
   22    sponsoring or otherwise in any way facilitating the event being promoted under
   23    such names as Fred Hall Shows, Fred Hall & Associates, The Ultimate Outdoor
   24    Experience, Fred Hall’s Fishing, Tackle & Boat Show, Fred Hall Fishing,
   25    Boating & Outdoor Adventures, The Hall Shows California Fishing 101,
   26    Celebrate the Passion, Nation’s #1 Fishing, Boating, International Travel Shows,
   27    Nation’s #1 Fishing, Boating, International Travel & Hunting Show!, as well as
   28    the following website and domain names: www.fred-hall.com;


                                                   2    TEMPORARY RESTRAINING ORDER
Case 8:21-cv-00417-JVS-KES Document 56 Filed 07/21/21 Page 3 of 4 Page ID #:1204



    1    www.fred-hall.info.net; www.fredhall.info.org; www.fredhallshow.com;
    2    www.fredhallshow.info.net; and www.fredhallshow.info.org.
    3                You (and each of you) are further ordered to show cause on the date
    4    and time first set forth above, why you (and each of you), your officers, your
    5    agents, servants, employees, and attorneys, and those in active concert or
    6    participation with you or them, should not be restrained and enjoined pending
    7    trial of this action from in any way accessing, using, gaining access to, or
    8    otherwise making us of or producing, advertising, distributing, importing,
    9    exporting, transporting through interstate commerce, or otherwise in any way
   10    facilitating the use of the data that is maintained on the servers of Plaintiff FHS,
   11    which are currently under the domain and control of Defendant Chad Woods.
   12         You (and each of you) are further ordered to show cause on the date and
   13    time first set forth above, why you, your officers, your agents, servants,
   14    employees, and attorneys, and those in active concert or participation with you
   15    or them, should not be restrained and enjoined pending trial of this action from
   16    using any and all trade secrets of Plaintiff FHS, including, but not limited to any
   17    and all documents and/or data which you (and each of you), as well your
   18    officers, your agents, servants, employees, and attorneys, and those in active
   19    concert or participation with you or them, may have in your possession or in
   20    your control, or in the control of third parties over whom you have control and
   21    dominion.
   22         You (and each of you) are further ordered to show cause on the date and
   23    time first set forth above, why you, your officers, your agents, servants,
   24    employees, and attorneys, and those in active concert or participation with you
   25    or them, should not be compelled to immediately turn over any and all
   26    documents, equipment and data, including but not limited to computer data and
   27    documents of Plaintiff that are in your custody, care, control or possession
   28    within three (3) days of the issuance of this Order and deliver them to Konrad L.


                                                  3     TEMPORARY RESTRAINING ORDER
Case 8:21-cv-00417-JVS-KES Document 56 Filed 07/21/21 Page 4 of 4 Page ID #:1205



    1    Trope, Esq., Trope Law Group, P.C., 9100 Wilshire Blvd., Suite 725E, Beverly
    2    Hills, California, 90212, including but not limited to any and all materials
    3    related to advertising, marketing, promoting, licensing, displaying, importing
    4    through interstate commerce or otherwise offering for sale, services, products,
    5    trade secrets, promotional materials or any other materials in connection with
    6    the Fred Hall Shows and equipment belonging to Plaintiff in Defendant David
    7    Mandagie’s possession.
    8         This Order to Show Cause and supporting papers must be served on the
    9    Defendants not later than July 23, 2021, 5:00 p.m. and proof of service should
   10    be filed no later than five court days before the hearing.
   11         Any further response to the order show cause shall be filed and served no
   12    later than August 6, 2021, and any reponse thereto shall be filed and served no
   13    later than August 13, 2021.
   14

   15     Dated: July 21, 2021
   16
                                              /s/ James V. Selna

   17
                                              Hon. James V. Selna
                                              United States District Court Judge
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                  4     TEMPORARY RESTRAINING ORDER
